Citation Nr: 9906725	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-38 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to a compensable rating for a scar of the right 
index finger, residual of a laceration.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1989 to 
September 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1995 rating 
decision by the San Diego, California RO.  This case was 
before the Board in July 1997 when it was remanded for 
additional development.

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that in a written statement received by the 
RO in February 1997, the veteran withdrew the issue of 
entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling, from appellate status.  38 C.F.R. § 20.204 
(1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service-connected right index finger 
disability is manifested primarily by complaints of numbness 
in a scar located toward the end of the right index finger 
opposite the nail without objective evidence of pain or 
significant functional limitation.



CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
laceration of the right index finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.31, 4.40, 4.45, 4,71a, 4.118, Diagnostic Codes 7803, 
7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was treated 
in December 1992 after sustaining a laceration of the volar 
surface of the right index finger.  According to a diagram in 
the record of treatment, the laceration involved the distal 
phalanx.  It was noted that the tendons were intact.  The 
wound was sutured.  On examination for separation from 
service in September 1993, no pertinent complaints or 
abnormalities were reported.  

In November 1994, the veteran submitted a claim for service 
connection for a right index finger disability.  In December 
1994, the veteran was afforded a VA special hand, thumb and 
fingers examination.  The December 1994 clinical findings 
show no anatomical defects.  In full flexion, the tip of the 
right and left index fingers were two inches away from the 
medial transverse crease of the palm.  Strength, grasping and 
dexterity were as strong in the right hand as in the left 
hand.  The veteran had no problem writing.  

The RO, in a July 1995 rating decision, assigned service 
connection for a scar of the right index finger, which was 
rated at zero percent under Diagnostic Code 7805.

In August 1995, the veteran filed a Notice of Disagreement 
with the July 1995rating decision.  During a January 1997 
personal hearing, the veteran testified that he does not 
"have the same level of dexterity and control on the tip pad 
of the right index finger for grabbing small objects."  He 
further testified that he has "[r]educed sensation on the 
scarred area and towards the tip in front of the scarred 
area."  He indicated that he has "trouble determining the 
position of the finger tip" due to reduced sensation in that 
area.  He stated that he has no pain or loss of strength in 
the right index finger.  He further stated that he has had no 
specific medical treatment for a right index finger 
disability.

During an October 1998 Travel Board hearing, the veteran 
testified that his right index finger disability interferes 
with his ability to work as a technical assembly person 
because the "scar tissue area is completely devoid of 
sensation."  He stated that he is right-handed and cannot 
sense pressure with the tip of his right index finger.  He 
described the size of the scar as "1 centimeter by 21/2 
centimeters" and was located on the surface of the finger 
opposite the nail.   He indicated that he has no problems 
with the rest of the right index finger.  The veteran stated 
that although his "employment isn't in jeopardy" and his 
right index finger disability hasn't interfered with his 
earning potential, he is worried "that as time progresses 
[the right index finger disability] . . . could be an 
inconvenience and slow [him] down."

Legal Analysis

The veteran contends that his right index finger disability 
is more disabling than currently evaluated.  Initially, the 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, he 
has submitted a claim that is plausible-capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Such 
evaluations involve consideration of the level of impairment 
of the veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of the two evaluations should be 
applied, the higher evaluations will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.


Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski , 1 Vet. 
App. 589 (1991). 

Under applicable regulation, superficial scars will be rated 
at 10 percent when poorly nourished with repeated ulceration 
or if tender and painful on objective demonstration.  
Diagnostic Codes 7803, 7804.  Other scars are rated on the 
limitation of function of the part affected.  Diagnostic Code 
7805.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In the case at hand, the veteran has conceded that he does 
not have any pain in the scar over the index finger, nor is 
there any evidence that the scar is anything but well healed.  
The veteran's only complaint is of numbness in the scar, 
which he has indicated affects his ability to perceive the 
strength of the finger when attempting to pick up small 
objects; however, there is nothing to indicate that this 
involves any significant loss of function.  Grasping and 
strength are normal and the veteran has testified that the 
scar does not restrict motion.  While the veteran has 
expressed concern about possible future problems, he is of 
course free to submit a claim for an increased disability 
evaluation in the future; however, at the present time, the 
objective evidence of record weighs heavily in favor of a 
noncompensable rating.

Given the absence of pain, weakness, fatigability or 
incoordination, the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), concerning functional loss due to pain under 
38 C.F.R. § 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998) are not for application.  
Accordingly, a compensable rating is not warranted.  



ORDER

Entitlement to a compensable rating for a laceration scar of 
the right index finger is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



- 3 -


